In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0430V
                                          UNPUBLISHED


    JACALYN BROZE,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: February 18, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On April 14, 2020, Jacalyn Broze filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination she received on
October 23, 2017. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On November 15, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her Table SIRVA. On February 18, 2022, Respondent filed
a proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$102,266.93, representing $90,000.00 in pain and suffering, $5,158.84 in lost wages, and
$7,108.09 in unreimbursed out-of-pocket expenses. Proffer at 1. In the Proffer,

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent represented that Petitioner agrees with the proffered award. Id. at 2. Based
on the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $102,266.93 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under Section
15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
         In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS



JACALYN BROZE,

                    Petitioner,
                                                       Case No. 20-430V (ECF)
v.                                                     CHIEF SPECIAL MASTER
                                                       CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                    Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.    Procedural History

      On November 12, 2021, respondent filed a Vaccine Rule 4(c) report concluding

that Jacalyn Broze (“petitioner”) suffered an injury that is compensable under the

National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -

34 (“the Act”). Accordingly, on November 15, 2021, the Chief Special Master issued a

Ruling on Entitlement, finding that petitioner was entitled to compensation under the Act.

II.   Items of Compensation and Form of the Award

      Based upon the evidence of record, respondent proffers that petitioner should be

awarded $102,266.93. The award is comprised of the following: $90,000.00 for pain and

suffering, $5,158.84 in lost wages, and $7,108.09 for unreimbursed, out-of-pocket

medical expenses. This amount represents all elements of compensation to which
petitioner would be entitled under 42 U.S.C. § 300aa-15(a) regarding her October 23,

2017, influenza vaccination. Petitioner agrees.1

III.    Form of the Award

        The parties recommend that compensation provided to petitioner should be made

through a lump sum payment of $102,266.93, in the form of a check payable to

petitioner. Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.


                                           Respectfully submitted,

                                           BRIAN M. BOYNTON
                                           Principal Deputy Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           HEATHER L. PEARLMAN
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           DARRYL R. WISHARD
                                           Assistant Director
                                           Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                                              2
                           s/ Mark K. Hellie
                           MARK K. HELLIE
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146, Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           T: (202) 616-4208
                           E: mark.hellie@usdoj.gov
DATED: February 18, 2022




                             3